

115 HR 3933 IH: Veterans Health Nurse Recruitment and Retention Act of 2017
U.S. House of Representatives
2017-10-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3933IN THE HOUSE OF REPRESENTATIVESOctober 3, 2017Mr. Renacci (for himself and Mr. Kilmer) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo establish and reinstate certain reporting requirements regarding efforts to recruit, hire, and
			 retain health care professionals for the Veterans Health Administration.
	
 1.Short titleThis Act may be cited as the Veterans Health Nurse Recruitment and Retention Act of 2017. 2.Annual report regarding the recruitment, hiring, and retention of nurses for the Veterans Health Administration (a)Report requiredNot later than one year after the date of the enactment of this Act and annually thereafter, the Secretary of Veterans Affairs shall publish and submit to the Committees on Veterans’ Affairs of the Senate and the House of Representatives a report regarding efforts to recruit, hire, and retain nurses for the Veterans Health Administration.
 (b)ElementsThe report under subsection (a) shall include details relating to— (1)efforts to recruit, hire, and retain nurses at each medical facility of the Department;
 (2)resources provided by the Secretary to recruit, hire, and retain nurses for the Veterans Health Administration; and
 (3)recommendations for legislation the Secretary considers appropriate. 3.Reinstatement of reporting requirement regarding the Department of Veterans Affairs Health Professionals Educational Assistance ProgramSection 3003(a)(1) of the Federal Reports Elimination and Sunset Act of 1995 (Public Law 104–66; 31 U.S.C. 1113 note) shall not apply to the report required under section 7632 of title 38, United States Code.
		